IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Onofrio Louis Positano,                        :
                              Appellant        :
                                               :
               v.                              :   No. 93 C.D. 2016
                                               :   Submitted: June 24, 2016
John Wetzel, Secretary;                        :
John Kerestes, Superintendant;                 :
John Lisiak; Ruth Connor,                      :
Administrator; Bernadette Mason;               :
Michael Vuksta; Marva Cerullo;                 :
Corizon Health Inc., a/k/a                     :
Prison Health Services Inc.;                   :
and Ruth Cohoon                                :

BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                               FILED: August 10, 2016

               Onofrio Louis Positano (Plaintiff), representing himself, appeals from
an order of the Court of Common Pleas of Schuylkill County1 (trial court) denying
his petition for relief from a judgment of non pros in a medical malpractice case.
Ultimately, the trial court determined Plaintiff failed to comply with Pennsylvania
Rule of Civil Procedure No. 1042.3, which requires that an unrepresented plaintiff
in a professional malpractice case file a certificate of merit, supported by a written
statement from an appropriate licensed professional, stating the professional
defendant’s conduct fell outside acceptable professional standards and contributed
to the plaintiff’s harm. For the reasons that follow, we affirm.

      1
          The Honorable Jacqueline L. Russell presided.
                                   I. Background
             This case originated in the Court of Common Pleas of Luzerne
County. In April 2013, Plaintiff, an inmate at the State Correctional Institution at
Mahanoy (SCI-Mahanoy), filed a professional liability claim alleging he suffered
from negligent and inappropriate medical care provided at SCI-Mahanoy.
Essentially, Plaintiff claimed the medical staff at SCI-Mahanoy failed to properly
diagnose and treat a dangerous cardiac condition, which resulted in the need for
emergency quadruple bypass surgery.           Plaintiff further averred that following
surgery, the medical staff’s ongoing negligence caused his condition to worsen,
which will result in the need for additional bypass surgeries.


             Plaintiff named the following Defendants: John Wetzel, Secretary of
the Department of Corrections; John Kerestes, Superintendent at SCI-Mahanoy;
Marva Cerullo, Corrections Health Care Administrator (at all relevant times); Ruth
(Connor) Cohoon, a part-time nurse at SCI-Mahanoy; Bernadette Mason, Unit
Manager at SCI-Mahanoy (at all relevant times); and, Michael Vuksta, Deputy
Superintendent    at   SCI-Mahanoy      (at     all   relevant   times)   (collectively,
Commonwealth Defendants). Plaintiff also named Dr. John Lisiak, his physician
of record and an employee of Corizon Health, Inc. (Corizon), a/k/a Prison Health
Services, as a Defendant. Plaintiff alleged Dr. Lisiak served as Medical Director at
SCI- Mahanoy.


             Because the events at issue in the complaint allegedly occurred at
SCI-Mahanoy in Schuylkill County, the Luzerne County trial court transferred the
case to Schuylkill County. In May 2013, prior to the transfer, the Luzerne County



                                          2
trial court entered a judgment of non pros in favor of Dr. Lisiak based on
Plaintiff’s failure to file a certificate of merit, an essential requirement in
professional liability claims. See Pa. R.C.P. No. 1042.3. Thereafter, On June 12,
2013, Plaintiff filed a certificate of merit, wherein he indicated he did have a
written statement from a licensed professional.


              After the transfer, Plaintiff filed an amended complaint in June 2014,
which added Corizon as a Defendant.2 Plaintiff claimed Corizon was responsible
for Dr. Lisiak’s actions. Thereafter, Corizon filed notice of its intention to seek a
judgment of non pros based on Plaintiff’s failure to file a certificate of merit and a
written statement by a licensed professional as required by Pa. R.C.P. No. 1042.3.
Although Plaintiff filed a certificate of merit, he failed to attach a supporting
written statement by a licensed professional required for unrepresented plaintiffs.
See Pa. R.C.P. No. 1042.3(e). In September 2014, the trial court entered judgment
of non pros for Corizon based on Plaintiff’s failure to file the written statement.


              In March 2015, Defendants Wetzel, Kerestes, Cerullo, Cohoon,
Mason and Vuksta notified Plaintiff of their intention to seek judgment of non pros
on all medical professional liability claims alleged against them.                 Defendants
alleged Plaintiff failed to file certificates of merit and an attached written statement
by a licensed professional as required by Pa. R.C.P. No. 1042.3.




       2
       Plaintiff sued all Defendants in their individual capacities. See Certified Record (C.R.),
Am. Compl., 6/25/14, at ¶¶2-8.



                                               3
             In response, Plaintiff filed certificates of merit with respect to each
Defendant.    With each certificate, Plaintiff also filed an April 7, 2014 letter
purportedly written by Frank R. Lewis, M.D. (Dr. Lewis), which stated:

             Dear Mr. Positano,

             After review of your history, it is my opinion that the
             medical care and treatment you received was clearly
             below the standard medical practice of a licensed
             professional. I urge you to be re-examined and tested for
             possible underlying problems as soon as possible.

Supplemental Reproduced Record (S.R.R.) at 61b, 63b, 65b, 67b, 69b, 71b.


             Dr. Lisiak’s counsel questioned the authenticity of Dr. Lewis’s letter
because it contained two different styles of type. The type in the body of the
statement appeared similar to that in some of Plaintiff’s documents filed in the
action. Upon investigation, Dr. Lisiak’s counsel determined Dr. Lewis did not
write the letter. Thereafter, Commonwealth Defendants filed a motion to strike the
written statement and certificates of merit, and to enter judgments of non pros on
the medical professional liability claims against them.


             In August 2015, the trial court held a hearing during which Dr. Lewis
testified he did not write the body of the letter, which purported to state an expert
opinion regarding Plaintiff’s medical care. Rather, Dr. Lewis explained, he sent a
different letter that did not include any opinion as to Plaintiff’s care. Dr. Lewis’s
actual April 7, 2014 letter stated:

             Dear Mr. Positano:



                                          4
               In response to your letter of April 2, the American Board
              of Thoracic Surgery is located at 633 No. Saint Clair St.,
              Suite 2320, Chicago, IL, 60611. The Executive Director
              is Dr. William Baumgartner.

Tr. Ct. Order, 8/25/15 at 4, S.R.R. at 88b. Because Plaintiff’s written statement
was not an accurate version of Dr. Lewis’s letter, which expressed no opinion as to
Plaintiff’s care, the trial court granted Commonwealth Defendants’ motion to strike
the certificates and written statement and entered judgment of non pros in their
favor.


              The trial court also addressed Plaintiff’s pending petition to open the
May 2013 judgment of non pros in favor of Dr. Lisiak. In June 2013, Plaintiff
filed a certificate of merit as to Dr. Lisiak, wherein Plaintiff stated he had a written
statement from a medical professional concluding that Dr. Lisiak’s exhibited care,
skill or knowledge fell outside professional standards. The trial court provided
Plaintiff a final opportunity to file the written statement within 10 days. Tr. Ct.
Order, 8/25/15; S.R.R. at 91b. However, Plaintiff never produced the written
statement for the trial court. By order dated September 17, 2015, the trial court
denied with prejudice Plaintiff’s request for relief from the judgment of non pros in
favor of Dr. Lisiak. Id. at 3-4; S.R.R. at 94b-95b. Plaintiff appeals.3




         3
         Where a plaintiff challenges the dismissal of his case for non pros, we are limited to
considering whether the trial court abused its discretion. Reaves v. Knauer, 979 A.2d 404 (Pa.
Cmwlth. 2009). A reviewing court may reverse the trial court’s decision only if the order
reflects an unreasonable result, partiality, prejudice, bias, animus or no rational support
suggesting the court entered the order erroneously. Id.




                                              5
                                          II. Discussion
                       A. Non Pros in Medical Malpractice Actions
                A prothonotary is required to enter a judgment of non pros in a
medical malpractice action where the plaintiff fails to file a certificate of merit
within the required time, provided: there is no pending motion for extension of
time to file the certificate or for a determination that the certificate is not
necessary; no certificate was filed; the defendant served the plaintiff with notice of
intention to enter judgment of non pros; and, the praecipe is filed more than 30
days after service of the notice of intention to enter judgment of non pros. Pa.
R.C.P. No. 1042.7(a); Reaves v. Knauer, 979 A.2d 404 (Pa. Cmwlth. 2009). In
addition, entry of judgment non pros is authorized where the trial court grants a
motion to extend the time to file a certificate and the plaintiff fails to do so, or
where the court denies a motion to extend the time to file. Pa. R.C.P. Nos. 1042.6;
Reaves.


                                     B. Argument/Analysis
                    1. Point I: Adherence to Pa. R.C.P. No. 1042.7(a)
                In his brief, Plaintiff states nine questions for review, the relevance of
which are not immediately apparent.4 However, Plaintiff divided his argument into



    4
        In his Statement of Questions, Plaintiff sets forth the following issues:

                1. Should the district judge be allowed to perform the duties of
                judicial office with bias and prejudice?

                2. Should the Court be allowed to abuse its discretion by denying
                the production of evidence imperative to support claims for the
(Footnote continued on next page…)

                                                   6
(continued…)

               suppression of evidence, by subpoena, prior to hearing on the
               same?

               3. Should the Court be allowed to abuse its discretion by
               proceeding without continuance of hearings, when several motions
               were still pending before the Court, which, the Court states, ‘were
               received late due to delays of the Courts internal service process’?

               4. Should the Court be allowed to abuse its discretion by denying
               presentation of evidence to validate the Plaintiff’s claims for
               evidence suppression?

               5. Should the Court be allowed to abuse its discretion by violating
               Pa. R.C.P. [No.] 1042.8?

               6. Should the Court be allowed to abuse its discretion by allowing
               a pro se litigant to proceed in court hearings without representation
               of counsel or any warnings of the risks of proceeding without
               proper knowledge of the Court’s hearing procedural rules?

               7. Should the Court be allowed to violaate [sic] the Plaintiff’s
               Fourteenth Amendment Due Process and Equal Protection of Law
               Clause and ignor[e] Pa. R.C.P. [Nos.] 1042.1, 1042.3 and 4003.5?

               8. Should the Court be allowed to abuse, manipulate and violate
               the Pa. R.C.P. Rules of Criminal [P]rocedures and Criminal
               Statutes of the Commonwealth of Pennsylvania’s Constitution and
               allow criminal actions to go unanswered, due to fact that the
               criminal offender is an officer of the Court?

               9. Should the Court be allowed to abuse its discretion by granting
               judgment non pros even though the Court records show the proper
               notifications were never filed by the Defendants per Pa. R.C.P.
               [No.] 1042.7?

Appellant’s Br. at 5.




                                                7
four sections or “points.”5 In Point I, Plaintiff contends the trial court abused its
discretion in denying his request to reopen the judgment of non pros entered in
favor of Dr. Lisiak in May 2013 because the docket entries fail to show Dr. Lisiak
filed the required notice of intention to enter judgment of non pros or notice of
intention to file a praecipe for judgment non pros, which must be filed no less than
30 days prior to the filing of the praecipe to enter judgment. See Pa. R.C.P. No.
1042.7(a)(3),(4).


                We disagree for several reasons. In October 2011, Plaintiff filed a
similar medical malpractice claim against Defendants in the U.S. District Court for
the Eastern District of Pennsylvania. In December 2011, Dr. Lisiak filed a notice
of intention to seek a dismissal or judgment non pros based on Plaintiff’s failure to
file a certificate of merit as required by Pa. R.C.P. No. 1042.7. See S.R.R. at 35b-
36b. In March 2013, after the case was transferred to the Middle District, the
federal court declined to address Plaintiff’s state claims and dismissed the case
based on Plaintiff’s failure to exhaust administrative remedies. See S.R.R. at 58b.


                On April 2, 2013, Plaintiff filed the instant malpractice suit in
common pleas court in Luzerne County. On May 24, 2013, more than 30 days
later, Dr. Lisiak filed a praecipe to enter judgment of non pros under Pa. R.C.P.
No. 1042.7 based on Plaintiff’s failure to file a certificate of merit. S.R.R. at 30b-
32b. Dr. Lisiak attached the notice of intention filed in the federal case. S.R.R. at
34b-35b. In his praecipe, Dr. Lisiak stated (with emphasis added):


      5
          See Appellant’s Br. at 8-11.



                                          8
              Plaintiff has failed to file the requisite Certificates of
              Merit. In support of his medical professional liability
              claims against Dr. Lisiak within sixty (60) days of the
              date on which such claims were commenced. In this
              regard, Plaintiff originally commenced these claims in
              Pennsylvania on October 26, 2011. On December 1,
              2011, as required under Pa. R.C.P. No. 1042.6, Dr. Lisiak
              served Plaintiff with a Notice of Intention to Seek
              Dismissal/Judgment of Non Pros on Professional
              Liability Claim for Plaintiff’s Failure to File a Certificate
              of Merit against Defendant John Lisiak, Jr., a true and
              correct copy of which is attached hereto as Exhibit ‘A’.
              Plaintiff did not thereafter timely file the requite [sic]
              Certificates of Merit within the next thirty (days) as
              required by said Notice of Intention. On March 14, 2013,
              Plaintiff[’s] federal lawsuit was dismissed. Plaintiff then
              filed the same medical professional liability claims
              against Dr. Lisiak, inter alios, in this Honorable Court on
              April 2, 2013. To date, however, Plaintiff has still not
              filed the requisite Certificates of Merit in support of his
              continuing medical professional liability claims against
              Dr. Lisiak ….

S.R.R. at 30b-31b.


              First, we view Dr. Lisiak’s December 2011 Notice of Intention
sufficient for purposes of compliance with Rule 1042.7(a)(3) and (4) requirements
that a notice of intention to enter a judgment of non pros be filed and served on the
plaintiff at least 30 days before the filing of a praecipe to enter a judgment of non
pros.6 The 60-day period for filing a certificate of merit or motion to extend the
time for filing such a certificate runs from the date of filing the initial complaint,
not a reinstated or amended complaint. O’Hara v. Randall, 879 A.2d 240 (Pa.


       6
        Dr. Lisiak’s December 2011 notice of intention follows the form required by Pa. R.C.P.
No. 1042.6(d). See S.R.R. at 35b.



                                              9
Super. 2005); Hoover v. Davila, 862 A.2d 591 (Pa. Super. 2004). Here, Dr. Lisiak
complied with Pa. R.C.P. No. 1042.6(a) by demonstrating he previously provided
Plaintiff notice of his intent to seek a judgment of non pros based on Plaintiff’s
failure to file a certificate of merit.


              Second, as noted above, in its August 25, 2015 order the trial court
afforded Plaintiff a final opportunity to file a copy of a written statement by a
licensed professional he claimed to have in his possession at the time he filed a
certificate of merit involving Dr. Lisiak. See S.R.R. at 90b. However, Plaintiff
never produced the written statement. Tr. Ct., Slip. Op., 10/20/15, at 4; S.R.R. at
95b.


              Third, Plaintiff’s June 2014 amended complaint added Dr. Lisiak’s
employer, Corizon, as a defendant. On July 29, 2014, Corizon filed a notice of
intention to enter judgment of non pros against Plaintiff. See Tr. Ct., Slip. Op.,
3/9/15, at 2-4; S.R.R. at 74b-76b. Although Plaintiff eventually filed a certificate
of merit on August 5, 2014, he failed to attach a supporting written statement from
a licensed professional.       On August 6, Corizon, pursuant to Pa. R.C.P. No.
1042.12, filed a praecipe for entry of judgment non pros based on Plaintiff’s failure
to file the required written statement. Id. at 3-4; S.R.R. at 75b-76b. On August 12,
Plaintiff filed a motion to quash or strike Corizon’s notice of intention on the
ground that a written statement from an appropriate licensed professional must be
obtained through proper discovery.        Plaintiff also asserted he is exempt from
initial disclosure under Fed. R. Civ. P. 26(b)(iv) (action brought without an
attorney exempt from initial disclosure of names and address of persons with



                                          10
discoverable information). On September 9, 2014, the trial court denied Plaintiff’s
motion to strike. Id. at 4; S.R.R. at 76b. On September 11, 2014, the trial court
entered a judgment of non pros in favor of Corizon. Id. at 11, S.R.R. at 83b.


              Our review of the record indicates Plaintiff received notices of Dr.
Lisiak’s and Corizon’s intent to enter a judgment of non pros based on Plaintiff’s
failure to file a certificate of merit and a supporting written statement from an
appropriate licensed professional. An unrepresented plaintiff must file a certificate
of merit and supporting written statement. Pa. R.C.P. No. 1042.3(e). Failure to do
so entitles the defendant to seek a judgment of non pros. Id. Because Rule
1042.3(e) specifically addresses unrepresented plaintiffs, a party’s noncompliance
cannot be excused based on a lack of knowledge of the rules. Hoover. Therefore,
we reject Plaintiff’s contention that the trial court should not have entered
judgment in favor of Dr. Lisiak and Corizon.


        2. Point I (continued): Defendants’ Motion to Strike; Discovery
              Also in Point I, Plaintiff essentially contends the trial court erred in
granting Commonwealth Defendants’ motion to strike his certificates of merit
because they illegally contacted Dr. Lewis to see if he authored the written
statement.    Plaintiff argues Commonwealth Defendants’ conduct constituted
criminal activity including tampering with a witness, intimidating a witness, and
conspiracy.


              Plaintiff further argues Dr. Lewis’s opinions were shielded from
discovery of his medical expert’s opinions under disclosure exemptions in Pa.



                                          11
R.C.P. No. 4003.3 (scope of discovery; trial preparation material generally) and Pa.
R.C.P. No. 4003.5 (discovery of expert testimony; trial preparation material).
Plaintiff asserts Defendants never motioned the trial court for such discovery,
requested discovery from Plaintiff, or even attempted to secure this discovery by
means of interrogatories.


               Plaintiff’s claims lack merit. As discussed above, an unrepresented
plaintiff bringing a professional medical liability action must file a certificate of
merit and supporting written statement or be subject to a judgment of non pros.
Pa. R.C.P. No. 1042.3(e).          Failure to comply with Rule 1042.3 is fatal to a
plaintiff’s claim in professional liability action. Womer v. Hilliker, 908 A.2d 269
(Pa. 2006).      Although Pa. R.C.P.         No 1267 provides some flexibility in the
application of the procedural rules, it does not excuse noncompliance. Womer. In
short, a party’s “wholesale failure” to comply with the requirements of Rule
1042.3 cannot be overlooked. Womer, 908 A.2d at 271.


               Plaintiff’s argument that Defendants needed to engage in formal
discovery also fails. A plaintiff must comply with the requirements of Rule 1042.3
regardless of discovery. Womer. Indeed, the purpose of Rule 1042.3 is to weed-
out non-meritorious claims prior to the discovery stage. Id. Moreover, Dr. Lewis
testified before the trial court that he is not an expert witness for Plaintiff. Tr. Ct.
Order, 8/25/15, at 4; S.R.R. at 88b.

       7
         Rule 126 provides: “The rules shall be liberally construed to secure the just, speedy and
inexpensive determination of every action or proceeding to which they are applicable. The court
at every stage of any such action or proceeding may disregard any error or defect of procedure
which does not affect the substantial rights of the parties.” Pa. R.C.P. No. 126.



                                               12
              With respect to the alleged crimes committed by Defendants in
contacting Dr. Lewis, we note the crimes of intimidation of or tampering with a
witness involve conduct intended to compel or force a witness to withhold
testimony regarding the commission of a crime from a law enforcement officer,
prosecuting official or a judge. Commonwealth v. Doughty, 126 A.3d 951 (Pa.
2015). Obviously, Defendants engaged in no such conduct. To the contrary, after
learning that Dr. Lewis did not author the written statement at issue, Defendants
properly challenged the certificates of merit in a motion to strike. At a hearing on
the motion, Dr. Lewis credibly testified he did not author the written statement
attached to Plaintiff’s certificates of merit. See Tr. Ct. Slip Op., 8/25/15, at 3-4;
S.R.R. at 87b-88b. Therefore, we reject Plaintiff’s contention that Defendants
acted improperly by checking the authenticity of the written statement attached to
Plaintiff’s certificates of merit.


                         3. Point II: Equal Protection Claim
              Plaintiff also contends the requirement in Pa. R.C.P. No. 1042.3(e),
that an unrepresented litigant must attach a supporting written statement to the
certificates of merit, violated Plaintiff’s civil rights under the Fourteenth
Amendment’s Equal Protection Clause by classing him because he was an
unrepresented litigant. We disagree.


              Other than claiming the trial court violated his civil rights by
“classing” him because he was unrepresented by counsel, Plaintiff does not further
develop his equal protection argument. It is a well-settled principle of appellate
jurisprudence that undeveloped claims are waived and unreviewable on appeal.



                                         13
Commonwealth v. Clayton, 816 A.2d 217 (Pa. 2002). Here, Plaintiff does not
present any argument or attempt to explain how the supporting written statement
requirement in Rule 1042.3(e) for unrepresented plaintiffs interferes with the
exercise of either a fundamental or important right for purposes of equal protection
analysis.   See James v. Se. Pa. Transp. Auth., 477 A.2d 1302 (Pa. 1984)
(fundamental or important rights require a higher standard of review in equal
protection analysis).


             Nonetheless, we recognize a litigant does not have a right to counsel
in a civil matter. Harris v. Pa. Dep’t of Corr., 714 A.2d 492 (Pa. Cmwlth. 1988).
Because there is no fundamental or important right to counsel in civil matters,
unrepresented plaintiffs in civil cases do not constitute a class entitled to either a
strict scrutiny or heightened standard of review in an equal protection analysis.
James.


             Therefore, we need only determine whether the requirement in Rule
1042.3(e) bears a rational relationship to a legitimate state purpose. Frontiero v.
Richardson, 411 U.S. 677 (1973). In general, the purpose of Rule 1042.3 is to
weed non-meritorious professional liability claims out of the courts efficiently and
promptly. Womer. A certificate of merit shows that a plaintiff is in a position to
support the allegations made in his complaint. Id. Thus, resources will not be
wasted if additional pleadings and discovery take place. Id. Conversely, the
absence of a certificate of merit signals that such is not the case. Id. Given the
foregoing, we hold the requirement of a certificate of merit bears a rational
relationship to legitimate state purposes, the furtherance of judicial economy and



                                         14
the protection of litigants from economic and time demands arising from frivolous
claims.


              Similarly, the requirement in Rule 1042.3(e), that an unrepresented
plaintiff attach a supporting written statement from a licensed professional to his
certificate of merit, serves the legitimate purpose of removing non-meritorious
claims by uncounseled litigants. Although Rule 1042.3(a) requires that an attorney
need only sign a certificate of merit, attorneys, unlike unrepresented litigants, are
subject to disciplinary proceedings for filing frivolous lawsuits. See Coulter v.
Ramsden, 94 A.3d 1080 (Pa. Super. 2014) (citing Pa. R.C.P. No. 233.1, relating to
motions to dismiss frivolous litigation by pro se plaintiffs). Further, although
Plaintiff has a right to self-representation, his lack of counsel does not excuse him
from compliance with the relevant rules of procedural and substantive law. Jones
v. Rudenstein, 585 A.2d 520 (Pa. Super. 1991). Consequently, Rule 1042.3(e)’s
requirement that Plaintiff attach a written statement to his certificate of merit does
not violate Plaintiff’s equal protection rights. James.


                   4. Points III and IV: Bias, Motion to Suppress
              In his final two arguments, Plaintiff contends the trial court’s denial of
his motion to suppress, failure to assist him during the proceedings, and denial of
his request for continuance of a hearing shows unacceptable bias and prejudice on
the part of the trial court.


              We disagree. As discussed above, Defendants committed no crimes
by inquiring as to whether Dr. Lewis actually authored the written statement



                                          15
Plaintiff attached to his certificates of merit.   Thereafter, Defendants properly
challenged the certificates of merit in a motion to strike. At an evidentiary hearing
in June 2015, Dr. Lewis testified he did not author the written statement Plaintiff
attached to his certificates of merit. Dr. Lewis further testified he is not an expert
witness for Plaintiff.


             Although Plaintiff attempted to “suppress” the evidentiary hearing,
the trial court explained it denied Plaintiff’s motion for suppression of evidence
and petition for suppression of evidence hearing because Plaintiff failed to present
any relevant evidence in support of his motion and petition. Tr. Ct. Order, 8/25/15
at 2; S.R.R. at 86b. Adverse rulings do not alone establish bias. Commonwealth v.
Birdsong, 24 A.3d 319 (Pa. 2011).


             Plaintiff further asserts the trial court’s denial of his motion for
continuance of the hearing showed bias because he filed a motion to compel Dr.
Lewis and Jessica Schreader to produce documents, which remained pending
before the court at the time of the hearing. However, as the trial court explained in
an order denying Plaintiff’s motion to compel, a subpoena to a third party not
named in the action can only be served after disposition of all objections to the
subpoena. However, Plaintiff failed to request the court to rule on the objections in
a timely manner. Tr. Ct. Order, 8/25/15 at 1; S.R.R. at 85b. The trial court also
determined sufficient materials were produced by Dr. Lewis and Ms. Schreader.
Id. Again, adverse rulings do not alone establish bias. Birdsong.




                                         16
             Finally, due process does not require the appointment of counsel to an
inmate in a civil action. Harris. In addition, a trial judge is under no duty to
provide personal instruction on courtroom procedure to an unrepresented party.
Fraisar v. Gillis, 892 A.2d 74 (Pa. Cmwlth. 2006). In sum, a judge need not take
over the legal chores for an unrepresented party that would normally be handled by
trained counsel. Id. Therefore, the trial court did not demonstrate bias or abuse its
discretion by failing to appoint “stand-by” counsel or warn Plaintiff of various
procedural requirements. Id.


             For the above reasons, we see no error in the trial court’s denial of
Plaintiff’s petition for relief from the court’s judgment of non pros. Accordingly,
we affirm.




                                       ROBERT SIMPSON, Judge


Judge Wojcik did not participate in the decision in this case.




                                         17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Onofrio Louis Positano,                 :
                          Appellant     :
                                        :
            v.                          :   No. 93 C.D. 2016
                                        :
John Wetzel, Secretary;                 :
John Kerestes, Superintendant;          :
John Lisiak; Ruth Connor,               :
Administrator; Bernadette Mason;        :
Michael Vuksta; Marva Cerullo;          :
Corizon Health Inc., a/k/a              :
Prison Health Services Inc.;            :
and Ruth Cohoon                         :


                                      ORDER

            AND NOW, this 10th day of August, 2016, for the reasons stated in
the foregoing opinion, the order of the Court of Common Pleas of Schuylkill
County is AFFIRMED.




                                       ROBERT SIMPSON, Judge